DETAILED ACTION
 	Claims 1-20 are pending. This is in response to application filed on November 19, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the server in the cloud (web-based machine) can be implemented in software acting as a virtual server.
Examiner suggest to amend as hardware server or a system with hardware component to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-11, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20190392164 (hereinafter Dutta) in view of PG Pub 20180260212 (hereinafter Wisnovsky)
 	Regarding claims 1 and 15, Dutta discloses a method, comprising: intercepting, by a proxy, a command from a user to modify a source tree in a source control system (Figs. 1, 7 and par. [0024] and [0044]-[0049] disclose a Smart contract acting as a proxy to monitor system calls for ledger data manipulation and processing for suspicious or anomalous activity with respect to the sensitive data);
 	 creating a child ledger linked to a master ledger when the intercepted command is destructive (par. [0052]-[0054] discloses the smart contract may pass the system call (whether the system call meet the policy or not (e.g. destructive)) with the data in the desired form to operating system and in response to completing the data transaction, the system may record the transaction in a local ledger in a device. Note that initially smart contract may create a new record in the local ledger, this suggests a new ledger is linked to existing ledgers); seeking consensus among users of the source tree to approve execution of the intercepted command (par. [0054] discloses in response to ;
	 Dutta discloses a ledger with a transaction describing the intercepted command, a commit tree history, and status of the consensus, and a tree hash (par. [0051]-[0054] discloses the type of system call to be performed can be a data read/write and the system record the transaction with update across all ledgers (par. [0055] discloses the global ledger update may occur by propagating the write to one or more consensus participants in the blockchain network). As known in the art of blockchain, each ledger or blockchain comprises all history made to the ledger. Note that data can be hashed). Dutta does not disclose merging ledger. Wisnovsky discloses adding a generated block to the version control blockchain upon validation of the block; he discloses in that a consensus algorithm may be used to validate a block to be added to a blockchain (par. [0062], [0092]-[0097]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Dutta with Wisnovsky to further teach merging the child ledger into the master ledger with a transaction describing the intercepted command, a commit tree history, and status of the consensus, and a tree hash.  One could do so to manage schema evolution for distributed software development based on blockchain technologies as well as to provide mechanism for verification and conflict resolution (Wisnovsky, par. [0002] & [0061]); and 
merging execution results of the intercepted command into the commit tree history (Dutta records all transaction result). 


Regarding claims 3, 10 and 17, Dutta discloses wherein the proxy is interposed between the user and the source control system, and a smart contract is embodied on the proxy (par. [0044] discloses the monitor process can be implemented in various ways).  	Regarding claims 4, 11 and 18, Dutta discloses wherein non-destructive commands that do not change the commit tree history bypass consensus (par. [0054] discloses the system may perform an update across all ledgers. This suggests some system call if does not affect others then the rest of the ledgers need not to be informed (par. [0052] discloses if no change in protection to the data is required, smart contract may pass the system call with the existing data to operating system for completion)).  
Regarding claims 6 and 13, Dutta discloses wherein execution of the intercepted command includes updating the master ledger when a required user smart contract consensus standard is met (executing system call that is satisfied according to the policy and accepted by all ledgers if the transaction is updated to all). 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Wisnovsky and further in view of 2017 NPL (hereinafter Novikov) 	Regarding claims 2, 9 and 16, Dutta and Wisnovsky do not disclose wherein the destructive command unconditionally overwrites the source tree with local work of the user. Novikov teaches a ledger owner accidentally using git push –force command into master ledger (page 2). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Dutta and Wisnovsky with Novikov to further teach the above claimed feature. One would have done so to identify command that unconditionally overwrites the source tree so actions can be taken to prevent potentially destructive instruction (Novikov). 	
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Wisnovsky and further in view of PG Pub 20180181979 (hereinafter Frank) 	Regarding claims 5, 12 and 19, Dutta discloses wherein a configurable consensus rule  defines destructive commands (see Fig. 5 for policy for system calls). However, Dutta does not expressly disclose defines a number of users required for consensus. Frank discloses this feature (par. [0028] discloses creating a smart contract identifying content and review requirements where a number of reviewers needed to perform the review). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Dutta and Wisnovsky with Frank to further teach the above claimed feature. One would have done so to fulfill requirement in smart contract. 	
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Wisnovsky and further in view of PG Pub 20190171739 (hereinafter Cohrane) 	Regarding claims 7, 14 and 20, Dutta does not expressly disclose notifying the user that consensus is not reached to execute the destructive command; and leaving the commit tree history unchanged. Cohrane teaches this feature ([Fig. 3 and par. [0031]-[0044] disclose a process of a phantom item being generated in a blockchain transaction. A first transaction may perform a validation and a commit/write and a second transaction may perform a validation before the first transaction has committed the first transaction data. Furthermore, when the second transaction performs the write/comment, the first transaction and the second transaction result in different data being created and written causing a phantom item or conflicts). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Dutta and Wisnovsky with Cohrane to further teach the above claimed feature. One would have done so to be able detecting phantom data created during a blockchain transaction processing in order to avoid inconsistencies, inaccuracies, errors and other faulty conditions (Cochrane, par. [0001] and [0003]).

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI M TRAN/Primary Examiner, Art Unit 2494